DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/18/18 and 03/20/20 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “(FIG. 5)”.  The phrase should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the term “small” is a relative term which renders the claim indefinite.  The phrase “as small as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 7,405,500 B2).

a driving motor body (24) operative to produce a driving force for driving an object (18) to move in reciprocating directions (in X-direction); 
a pivotal support (40) for supporting the driving motor body (24), the pivotal support (40) being located between the driving motor body (24) and the machine base (26); 

    PNG
    media_image1.png
    389
    611
    media_image1.png
    Greyscale

wherein the pivotal support (40) is operative to cause at least a portion of the driving motor body (24) to rotate relative to the machine base (26) in an opposite direction (-X direction, fig 6a) to a direction of the driving force (+X direction) produced by the driving motor body (24) to drive the object (18, fig 6a).

    PNG
    media_image2.png
    227
    582
    media_image2.png
    Greyscale


Regarding claim 2, Maeda teaches the pivotal support (40) comprises a resilient structure (50-52, col 7 ln 62-65).

    PNG
    media_image3.png
    81
    527
    media_image3.png
    Greyscale

Regarding claim 3, Maeda teaches the resilient structure (50-52) comprises one or more leaf springs (50, fig 5 show flat viscoelastic rubber plates 50 having a substantially rectangular shape are alternately laminated with flat rigid plates 52 having a more or less similar substantially rectangular shape, so that they formed leaf spring 40).

    PNG
    media_image4.png
    570
    602
    media_image4.png
    Greyscale


Regarding claim 7, Maeda teaches a rotational pivot point (O) of the resilient support (50-52) is an infinite pivot point (since the specification does not give definition for the infinite pivot point, so that the center point O of the spring plates 50 can be an infinite pivot point) that allows the at least a portion of the driving motor body (24) to rotate relative to the machine base (26) about the infinite pivot point (fig 6a-6d showed the driving motor body rotated relative to the machine base 26 about center point O of laminated bodies 40).
Regarding claim 8, Maeda teaches the resilient structure (50-52) comprises a pair of vertically-arranged leaf springs (40, fig 2) connecting respective points on the at least a portion of the driving motor body (24) to corresponding positions on the machine base (26).

    PNG
    media_image5.png
    363
    615
    media_image5.png
    Greyscale

Regarding claim 9, Maeda teaches the resilient structure (50-52) comprises a single leaf spring (40) on which the at least a portion of the driving motor body (24) is arranged to hang (fig 1 showed the leaf spring 40 on top portion of the motor guide 26 so that it hanged the motor body 24 swinging in XZ direction).
Regarding claim 11, Maeda teaches the driving motor body (24, fig 2) comprises a motor driving coil (30) and a motor driving magnet (32), which are arranged with sufficient space between the motor driving coil (30) and a motor driving magnet (32) in order to maintain a gap (28, fig 3) between them during rotational motion of the at least a portion of the driving motor body (24).
Regarding claim 12, Maeda teaches the object (18) is connected to either the motor driving coil (30 via movable element 22, fig 3) for driving the object (18) to move.

    PNG
    media_image6.png
    305
    636
    media_image6.png
    Greyscale

Regarding claim 13, Maeda teaches the driving force causes a pull force (reaction force, col 10 ln 17-20) to be generated in a direction towards a rotational pivot point (O) to maintain rotational motion of the at least a portion of the driving motor body (24, fig 6a or 6c).

    PNG
    media_image7.png
    231
    529
    media_image7.png
    Greyscale

Regarding claim 14, Maeda teaches the pull force (reaction force) is directed primarily in a direction of the machine base (26, col 7 ln 50-55).

    PNG
    media_image8.png
    139
    433
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    368
    860
    media_image9.png
    Greyscale

Regarding claim 16, Maeda teaches the object (18) is a bond head of a wire bonder (col 5 ln 22-24).

    PNG
    media_image10.png
    98
    426
    media_image10.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Jun et al. (US 8,288,898 B2).
Regarding claim 6, Maeda teaches the claimed invention as set forth in claim 5, except for the added limitation of the one or more leaf springs form a "V" shape, with a base of such "V" shape located at the machine base.
Jun teaches a linear vibrator having leaf shaped springs (fig 12) wherein one or more leaf springs (600) form a "V" shape (col 5 ln 29-34), with a base (622) of such "V" shape located at the machine base (102, fig 6) to extend the leaf spring life (col 5 ln 43-45).

    PNG
    media_image11.png
    409
    504
    media_image11.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda’s leaf spring forming a “V” shape, with a base of such "V" shape located at the machine base as taught by Jun.  Doing so would extend the leaf spring life (col 5 ln 43-45).
Regarding claim 10, Maeda teaches the claimed invention as set forth in claim 3, except for the added limitation of the resilient structure comprises one or more leaf springs with an "S"-shaped cross-section.
Jun teaches a linear vibrator having leaf shaped springs (fig 10) wherein the resilient structure comprises one or more leaf springs (500) with an "S"-shaped cross-section to extend the leaf spring life (col 5 ln 43-45).

    PNG
    media_image12.png
    447
    551
    media_image12.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda’s leaf spring with the resilient structure comprises one or more leaf springs with an "S"-shaped cross-section as taught by Jun.  Doing so would extend the leaf spring life (col 5 ln 43-45).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the driving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 10,483,451 B2) teaches a vibration device, including a housing having accommodating space, a vibrator, a stator and an elastic member for making the vibrator suspended in the accommodating space, the vibrator, the stator and the elastic member are accommodated in the housing, one of the vibrator and the stator includes a magnetic circuit unit while the other one includes a coil, the housing includes a pair of first side walls symmetrically arranged in a long axis direction of the housing and a pair of second side walls symmetrically arranged in a short axis direction, the elastic member includes a sheet-like spring perpendicular to vibrating direction of the vibrator, the spring includes a first fixing portion fixedly connected with the housing, a second fixing portion fixedly connected with the vibrator, and an N-shaped connecting portion connects the first fixing portion with the second fixing portion and extends along the short axis direction.
Kyomasu et al. (US 6,727,666 B2) teaches an XY table used in a semiconductor manufacturing apparatus including lower (X table) fixed to an X movable element and an upper table (Y table) fixed to a Y movable element, in which the upper table (Y table) is supported movably in a Y direction and immovably in an X direction on the lower table (X table), the X movable element is immovable in the Y direction with respect to the X motor main body, the Y movable element is movable in the X direction with respect to the Y motor main body. Furthermore, the Y motor main body is provided with a permanent magnet that covers an entire region of movement of a magnetic action component (coils) of the Y movable element in the X direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LEDA T PHAM/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834